                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

SHEILA ANNETTE ADAMS,            )
                                 )
        Plaintiff,               )
                                 )
    v.                           )                    Case No. 4:21-00143-CV-JAM
                                 )
FEDERAL BUREAU OF INVESTIGATION, )
                                 )
        Defendant.               )

                                             ORDER

       Before the Court is Defendant’s Motion to Dismiss for Failure to State a Claim.       Doc. 8.

Defendant argues that even after applying a liberal construction to Plaintiff’s pro se pleadings, the

pleadings fail to set forth any cognizable claim for relief. For the following reasons, Defendant’s

motion is granted:

                                            BACKGROUND

       On or about January 20, 2021, Plaintiff Sheila Adams filed a petition in the Circuit Court

of Jackson County, Missouri naming the Federal Bureau of Investigation as the only defendant.

Doc. 1-1. Plaintiff filed a form petition provided for use in the Small Claims Court, and where

the form prompted her to describe events giving rise to her claim, she wrote the words “bigotry,”

“misogyny,” “racism,” “bigot,” “misogynist,” and “racist.”          Doc. 1-1, p. 6.      Additional,

handwritten pages included with the petition reference, among other things, the year of the rat in

the Chinese Zodiac; Leviticus 20, presumably from the Bible; Janet Jackson’s 2004 Super Bowl

performance; Barack Obama’s 59th birthday, and various questions on topics ranging from

                                                 1




          Case 4:21-cv-00143-JAM Document 10 Filed 07/29/21 Page 1 of 5
management style to feelings about other companies and voting.

         Defendant FBI filed its notice of removal on March 4, 2021, and on March 11, 2021,

Defendant filed a Motion for More Definite Statement of Fact, or in the alternative, Dismissal for

Failure to State a Claim.          Docs. 2-3.      Plaintiff filed no response.1 By April 26, 2021, both

parties had consented to the jurisdiction of a U.S. Magistrate Judge. Doc. 4. The Court granted

Defendant’s motion for a more definite statement of fact on May 6, 2021, giving Plaintiff until

May 20, 2021, to file her more definite statement. Doc. 6.

         Past the May 20 deadline, on May 26, 2021, Plaintiff filed an additional pleading,

specifically titled “A More Definite Statement.”                Doc. 7.      Plaintiff’s May 26 filing included

vague references to prior litigation in the Jackson County, Missouri Circuit Court with a random

assortment of case numbers, dates, and judges’ names, all of which were presented with little to

no explanation or context. Her amended pleading also included a list of phone numbers and

random phrases.

         On June 9, 2021, Defendant filed the instant Motion to Dismiss for Failure to State a Claim

pursuant to Fed. R. Civ. P. 12(b)(6).           Doc. 8.     In its Motion to Dismiss, Defendant FBI argued

that even when given a liberal construction, Plaintiff’s pleadings fail to set forth any discernible

factual allegations regarding Defendant and fail to assert any recognizable claim for relief.                     Doc.

8.   Plaintiff filed no response, and the time for doing so has passed.


1
          Plaintiff’s deadline to respond to Defendant’s Motion for More Definite Statement of Fact was March 25,
2021. On April 26, 2021, a letter to the Court was filed at Doc. 5 as court only correspondence. A redacted
version of the letter is now filed at Doc. 9, with what appears to be a social security number redacted from the letter.
Although the letter predates the Court’s May 6, 2021 Order, even if it were also construed as an amended pleading,
it suffers from many of the same defects discussed herein and fails to state a cause of action against the FBI.

                                                           2




            Case 4:21-cv-00143-JAM Document 10 Filed 07/29/21 Page 2 of 5
                                                ANALYSIS

       Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” In considering a Rule

12(b)(6) motion to dismiss, “we look only to the facts alleged in the complaint and construe those

facts in the light most favorable to the plaintiff.” Riley v. St. Louis County of Mo., 153 F.3d 627,

629 (8th Cir. 1998) (citation omitted). The Court will “accept as true all of the factual allegations

contained in the complaint, and review the complaint to determine whether its allegations show

that the pleader is entitled to relief.” Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th

Cir. 2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55 (2007)). "While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,

a plaintiff's obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions… ." Twombly, 550 U.S. at 555 (2007) (internal quotations and citations omitted).

       “In evaluating whether a pro se plaintiff has asserted sufficient facts to state a claim, we

hold ‘a pro se complaint, however inartfully pleaded, … to less stringent standards than formal

pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007). “Though pro se complaints are to be construed

liberally…they still must allege sufficient facts to support the claims advanced.” Stone v. Harry,

364 F.3d 912, 914 (8th Cir. 2004) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “[L]iberal

construction does not require a court to conjure allegations on a litigant’s behalf.” Rickmyer v.

Browne, 995 F. Supp. 2d 989, 1027 (D. Minn. 2014) (internal quotations and citations omitted).




                                                  3




          Case 4:21-cv-00143-JAM Document 10 Filed 07/29/21 Page 3 of 5
         In considering the applicable standards governing Defendant’s motion, it is clear that

dismissal of Plaintiff’s lawsuit is required. The Court is to accept any factual allegations set forth

by Plaintiff as true, and yet, here, there are no factual allegations regarding Defendant to even

consider. While Plaintiff was afforded an opportunity to amend her pleadings instead of a

dismissal at the outset, Plaintiff’s amended pleading (Doc. 7) presents a random assortment of

dates, the names of judges and cases from a different court at the state level,2 and vague references

to prior attempts to resolve an otherwise unidentified issue. Additionally, nowhere in Plaintiff’s

amended pleading is Defendant FBI mentioned, let alone identified in relation to an allegation that

might give raise to a legal claim. 3 Similarly, the original state court petition removed to this

Court is bereft of allegations that would inform Defendant or this Court about the facts or

circumstances underlying this lawsuit. Finally, Plaintiff’s pleadings lack mention of any legal

theory under which Plaintiff is seeking relief. No statutes are cited, no legal conclusions are made,

and no causes of action are named. In short, after allowance for an amended pleading and even

affording a liberal construction, no claim has been stated upon which relief can be granted.

                                                       CONCLUSION

         Therefore, in light of the foregoing, it is

         ORDERED that Defendant’s motion is granted.                            Doc. 8.        Plaintiff’s lawsuit is

dismissed.


2
          Even if Plaintiff’s amended pleading were construed as seeking reconsideration of these state court actions,
Plaintiff’s petition presents no legal authority to establish that this Court would have jurisdiction to intervene in
those actions in any respect.
3         Although Plaintiff’s letter to the Court filed at Doc. 9 references the title of FBI Director, it is coupled with
a derogatory reference and provides no factual allegations or a legal basis for a cognizable claim against the FBI.

                                                             4




            Case 4:21-cv-00143-JAM Document 10 Filed 07/29/21 Page 4 of 5
Date:   July 29, 2021                                /s/ Jill A. Morris
                                                    JILL A. MORRIS
                                           UNITED STATES MAGISTRATE JUDGE




                                       5




         Case 4:21-cv-00143-JAM Document 10 Filed 07/29/21 Page 5 of 5
